Citation Nr: 0017411
Decision Date: 09/07/00	Archive Date: 11/03/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-05 615	)	DATE SEP 07, 2000
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



ORDER


     The following corrections are made in a decision issued by the Board in this case on June 30, 2000:

     The veterans claim number should be shown as [redacted] instead of [redacted] on all pages of the decision.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Citation Nr: 0017411	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from September 1959 to September 
1979.  He died on March [redacted], 1998.  The appellant is his 
widow.

Although the appellant had requested the opportunity to 
present sworn testimony before a RO hearing officer, a 
notation in the file reflects that she withdrew her hearing 
request prior to the hearing.  The Board of Veterans' Appeals 
(Board) will therefore review her appeal based on all the 
evidence currently of record.

According to the report of a September 1966 general medical 
examination conducted to determine whether the veteran was 
medically-qualified for isolated duty, the veteran had been a 
missile worker, working with radioactive substances under 
controlled conditions from 1961 to 1963.  The DD214 Forms of 
record, reflecting the veteran's transfers and discharge from 
the Air Force during his twenty years of active duty, reflect 
that he had various occupational specialties, including those 
of ballistic missile technician, material facilities 
specialist, and avionics navigation systems technician.  No 
further information regarding radiation exposure is contained 
in the evidence of record.  The veteran's service personnel 
records have not been obtained for review by adjudicators.

The veteran's death certificate reflects that he died at age 
fifty-six of a pancreatic adenocarcinoma, which metastasized 
to his liver.  The certifying physician estimated that there 
was an approximate interval of four months between the onset 
of the adenocarcinoma and the veteran's death.  No autopsy 
was performed and the veteran died in his residence.  No 
medical records reflecting the veteran's final illness have 
been obtained for review by adjudicators.

Review of the RO's decision reveals that the RO considered 
and denied the appellant's claim on two bases.  The RO held 
that service connection for the cause of the veteran's death 
was not warranted on a direct basis, as there was no showing 
of pancreatic adenocarcinoma in service.  The RO also 
considered the appellant's contention that the veteran had 
been exposed to herbicides during service in Vietnam, and 
held the veteran's death could not be presumed to have been 
caused by exposure to herbicides, as pancreatic 
adenocarcinoma is not included in the statutorily-defined 
list of diseases which may be presumed to have been caused by 
exposure to herbicides, and there was no other medical 
evidence tending to show such a relationship.  The RO did 
not, however, consider the appellant's claim for entitlement 
to service connection for the cause of the veteran's death on 
the basis that his death might be presumed to have been due 
to radiation exposure.

Governing regulation provides that pancreatic cancer is a 
radiogenic disease which may be induced by ionizing 
radiation.  38 C.F.R. §§ 3.309(d), 3.311(b)(2).  Upon initial 
review of claims for service connection, when it is 
determined:  i) that a veteran was exposed to ionizing 
radiation as a result of participation in activities 
involving radiation, and ii) the veteran subsequently 
developed a radiogenic disease, and iii) such disease first 
became manifest within the period specified in governing 
regulation; before its adjudication the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).  Pancreatic cancer 
must have become manifest five years or more after exposure.  
38 C.F.R. § 3.311(b)(5).  If, however, any of these three 
requirements are not met, it shall not be determined that a 
disease has resulted from exposure to ionizing radiation 
under such circumstances.  38 C.F.R. § 3.311(b)(1).

Furthermore, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 State. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (1994).  It does not appear 
that the RO has notified the appellant of the laws and 
regulations regarding service connection for radiogenic 
diseases or of the possibility of establishing service 
connection for the veteran's death with proof of actual 
direct causation as set forth in Combee. 

In this case, the veteran's service medical records reflect 
that the veteran was exposed to ionizing radiation as a 
result of participation in activities involving radiation 
while in service, and that he subsequently developed 
pancreatic cancer which is defined as a radiogenic disease, 
and that the pancreatic cancer became manifest more than five 
years after exposure.  Therefore, under the provisions of 
38 C.F.R. § 3.311(b), the RO is required to refer the 
appellant's claim to the VA Under Secretary for Benefits for 
further consideration.  

When a claim is forwarded for such review, the Under 
Secretary for Benefits shall consider the claim with 
reference to the factors specified in paragraph (e) of this 
section and may request an advisory medical opinion from the 
Under Secretary for Health.  If after such consideration the 
Under Secretary for Benefits is convinced sound scientific 
and medical evidence supports the conclusion it is at least 
as likely as not the veteran's disease resulted from exposure 
to radiation in service, the Under Secretary for Benefits 
shall so inform the regional office of jurisdiction in 
writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in paragraph 
(e) of this section.  If the Under Secretary for Benefits 
determines there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing, setting forth the 
rationale for this conclusion.  If the Under Secretary for 
Benefits, after considering any opinion of the Under 
Secretary for Health, is unable to conclude whether it is at 
least as likely as not, or that there is no reasonable 
possibility, the veteran's disease resulted from radiation 
exposure in service, the Under Secretary for Benefits shall 
refer the matter to an outside consultant in accordance with 
paragraph (d) of this section.  38 C.F.R. § 3.311(c).

For purposes of the above paragraph, "sound scientific 
evidence" means observations, findings, or conclusions which 
are statistically and epidemiologically valid, are 
statistically significant, are capable of replication, and 
withstand peer review, and "sound medical evidence" means 
observations, findings, or conclusions which are consistent 
with current medical knowledge and are so reasonable and 
logical as to serve as the basis of management of a medical 
condition.  38 C.F.R. § 3.311(c).

Referral to outside consultants pursuant to paragraph (c) of 
this section shall be to consultants selected by the Under 
Secretary for Health from outside VA, upon the recommendation 
of the Director of the National Cancer Institute. The 
consultant will be asked to evaluate the claim and provide an 
opinion as to the likelihood the disease is a result of 
exposure as claimed.  The request for opinion shall be in 
writing and shall include a description of:  (i) The disease, 
including the specific cell type and stage, if known, and 
when the disease first became manifest; (ii) The 
circumstances, including date, of the veteran's exposure; 
(iii) The veteran's age, gender, and pertinent family 
history; (iv) The veteran's history of exposure to known 
carcinogens, occupationally or otherwise; (v) Evidence of any 
other effects radiation exposure may have had on the veteran; 
and (vi) Any other information relevant to determination of 
causation of the veteran's disease.  38 C.F.R. § 3.311(d).

The Under Secretary for Benefits shall forward, with the 
request, copies of pertinent medical records and, where 
available, dose assessments from official sources, from 
credible sources as defined in paragraph (a)(3)(ii) of this 
section, and from an independent expert pursuant to paragraph 
(a)(3) of this section.  The consultant shall evaluate the 
claim under the factors specified in paragraph (e) of this 
section and respond in writing, stating whether it is either 
likely, unlikely, or approximately as likely as not the 
veteran's disease resulted from exposure to ionizing 
radiation in service.  The response shall set forth the 
rationale for the consultant's conclusion, including the 
consultant's evaluation under the applicable factors 
specified in paragraph (e) of this section.  The Under 
Secretary for Benefits shall review the consultant's response 
and transmit it with any comments to the regional office of 
jurisdiction for use in adjudication of the claim.  38 C.F.R. 
§ 3.311(d).

Factors to be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service include:  (1) The probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) The relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) The veteran's gender and 
pertinent family history; (4) The veteran's age at time of 
exposure; (5) The time-lapse between exposure and onset of 
the disease; and (6) The extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(e).

The determination of service connection will be made under 
the generally applicable provisions of this part, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant, and to the evaluations published pursuant 
to § 1.17 of this title.  With regard to any issue material 
to consideration of a claim, the provisions of § 3.102 of 
this title apply.  38 C.F.R. § 3.311(f).  However, in no case 
will service connection be established if the disease is due 
to the veteran's own willful misconduct, or if there is 
affirmative evidence to establish that a supervening, 
nonservice-related condition or event is more likely the 
cause of the disease.  38 C.F.R. § 3.311(g).

As none of these steps have yet been taken in the development 
of the appellant's claim for entitlement to service 
connection for the cause of the veteran's death, the Board is 
of the opinion that additional development is required prior 
to further appellate review.  To ensure that the VA has met 
its duty to assist the appellant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should secure the veteran's 
service personnel records and all records 
likely to reflect the nature and amount 
of radiation to which the veteran was 
exposed during the course of his duties 
in service through official channels.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pancreatic 
adenocarcinoma prior to his death.  After 
securing the necessary release(s), the RO 
should obtain records reflecting the 
diagnosis and treatment of this disease 
for inclusion in the claims file.

3.  The RO should formally notify the 
appellant that she may establish service 
connection for the veteran's death with 
proof of actual direct causation and the 
nature of the proof required to do so 
under Combee, supra.

4.  The RO should comply with the 
procedures set forth in 38 C.F.R. 
§ 3.311(c), as well as completing any 
further development, the necessity for 
which may become apparent upon completion 
of these remand requests, prior to re-
adjudicating the appellant's claims.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If either benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, she has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


